EXHIBIT 10.1
Consultant Stock Option Grant Agreement
 
Under The
 
CDKNET.COM, INC. 2004 Stock Option Plan
 
This Grant Agreement (the “Agreement”) is entered into by and between
CDKnet.com, Inc., a Delaware corporation (the “Company”), and the individual
(the “Optionee”) specified on the Notice of Grant of Stock Options attached
hereto and incorporated by reference herein (the “Notice of Grant of Stock
Options”), effective as of June 21, 2005 (the “Grant Date”).
 
1. Grant of Option. The Company hereby grants to the Optionee, pursuant to the
CDKnet.com, Inc. 2004 Stock Option and Restricted Stock Plan (the “Plan”), an
option (the “Option”) to purchase the number of Shares set forth in the Notice
of Grant attached hereto as Exhibit 1, at the exercise price per Share set forth
in the Notice of Grant (the “Exercise Price”), and subject to the terms and
conditions of the Plan, which is incorporated herein by reference. Subject to
Section 15(c) of the Plan (Effect of Amendment or Termination), in the event of
a conflict between the terms and conditions of the Plan and this Option
Agreement, the terms and conditions of the Plan shall prevail.
 
(a) This Option is not intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code and shall be treated as a Nonqualified Stock
Option (“NQO”). The Notice of Grant of Stock Options sets forth the following
terms of the Option: (i) the Optionee, (ii) the number of shares of Stock
subject to the Option, (iii) the Strike Price per share, and (iv) the date as of
which the Option shall expire (the “Expiration Date”), at 5:00 p.m. Eastern
Time, unless fully exercised or earlier terminated. The information provided on
the Notice of Grant of Stock Options is in all respects subject to the terms of
this Agreement.
 
2. Terminology. Unless stated otherwise in this Agreement, capitalized terms in
this Agreement shall have the meaning set forth in the Plan. Except where the
context otherwise requires, the term “Company” shall mean CDKnet.com, Inc., a
Delaware corporation.
 
3. Exercise of Option.
 
(a) Right to Exercise. Except as otherwise provided in this Agreement, this
Option may be exercised as to its vested portion at any time and from time to
time, in whole or in part, on or before the Expiration Date or earlier
termination of the Option by executing the exercise notice in the form of
Exhibit 2. To the extent not exercised, vested shares shall accumulate and be
exercisable, in whole or in part, at any time after becoming exercisable, but
not later than the Expiration Date or other termination of the Option. In the
event of the Optionee’s death, disability, or other termination of employment,
the exercisability is governed by Section 4 below.
 
(b) Vesting. Unless the Option has earlier terminated, Optionee shall vest in
accordance with the vesting schedule set forth in the Notice of Grant.
 
(c) Exercise Procedure. Subject to the conditions set forth in this Agreement,
including without limitation the execution of a Stock Restriction Agreement as
required by Section 3(e) hereof, this Option shall be exercised by delivery of
written notice of exercise on any business day to the Corporate Secretary of the
Company in such form as the Administrator may require from time to time. Such
notice shall specify the number of shares in respect of
 
 
 

--------------------------------------------------------------------------------

 
 
which the Option is being exercised and shall be accompanied by full payment of
the Strike Price for such shares in accordance with Section 3(d) of this
Agreement. The exercise shall be effective upon receipt by the Corporate
Secretary of the Company of such written notice accompanied by the required
payment. The Option may be exercised only in multiples of whole vested shares
and may not be exercised at any one time as to fewer than one hundred (100)
shares (or such lesser number of shares as to which the Option is then
exercisable). No fractional shares shall be issued pursuant to this Option.
 
(d) Method of Payment. Payment of the Strike Price shall be by any of the
following, or a combination thereof, as determined by the Administrator in its
discretion at the time of exercise:
 
i. By delivery of cash, certified or cashier’s check, or money order;
 
ii. By any other method approved by the Administrator.
 
Subject to such limitations as the Administrator may determine, at any time
during which the Stock is publicly traded on a national securities exchange or
NASDAQ, the Strike Price shall be deemed to be paid, in whole or in part, if the
Optionee delivers a properly executed exercise notice, together with irrevocable
instructions: (A) to a brokerage firm approved by the Company to deliver
promptly to the Company the aggregate amount of sale or loan proceeds to pay the
Strike Price and any withholding tax obligations that may arise in connection
with the exercise, and (B) to the Company to deliver the certificates for such
purchased shares directly to such brokerage firm.
 
(e) Issuance of Shares upon Exercise. Upon due exercise of the Option, in whole
or in part, in accordance with the terms of this Agreement, the Company shall
issue to the Optionee, or such other person exercising the Option, as the case
may be, the number of shares of Stock so paid for, in the form of fully paid and
nonassessable stock and shall deliver certificates therefor as soon as
practicable thereafter. The stock certificates for any shares of Stock issued
hereunder shall, unless such shares are registered or an exemption from
registration is available under applicable federal and state law, bear a legend
restricting transferability of such shares, and if such shares are subject to a
Stock Restriction Agreement pursuant to Section 3(e) hereof, shall bear a legend
referencing the Stock Restriction Agreement.
 
4. Termination of Employment.
 
(a) Exercise Period Following Termination of Employment. Unless the Option has
earlier terminated, if the Optionee no longer serves as a consultant to the
Company is terminated, other than as a result of the causes set forth in clauses
(b), (c) or (d) below: (i) this Option shall terminate immediately upon such
termination to the extent of any unvested shares, and all unvested shares shall
be forfeited, and (ii) this Option shall be exercisable until the Expiration
Date with respect to any vested shares, but in no event after the Expiration
Date. Unless sooner terminated, this Option shall terminate in its entirety upon
the expiration of the applicable exercise period noted above in this Section
4(a).
 
(b) Permanent Disability of Optionee. Notwithstanding the provisions of
Section 4(a) above, if the Optionee’s employment with the Company terminates as
a result of his Permanent Disability (as defined herein), (i) this Option shall
terminate immediately upon such termination of employment to the extent of any
unvested shares, and all unvested shares shall be forfeited,
 
 
2

--------------------------------------------------------------------------------

 
 
and (ii) this Option shall be exercisable during the six-month period following
such termination of employment with respect to any vested shares, but in no
event after the Expiration Date. Unless sooner terminated, this Option shall
terminate in its entirety upon the expiration of such six-month period.
“Permanent Disability” shall have the meaning set forth in Optionee’s existing
Employment Agreement with the Company. If no such Employment Agreement is in
effect, then such term shall have the same meaning as set forth in the last
existing employment agreement between Optionee and the Company or otherwise in
accordance with the definition set forth in the Plan.
 
(c) Death of Optionee. If the Optionee dies before the Expiration Date or other
termination of the Option, (i) this Option shall terminate immediately upon the
Optionee’s death to the extent of any unvested shares, and all unvested shares
shall be forfeited, and (ii) this Option shall be exercisable during the
six-month period following the date of death of the Optionee with respect to any
vested shares, but in no event after the Expiration Date, by the Optionee’s
executor, personal representative, or the person(s) to whom this Option is
transferred by will or the laws of descent and distribution. Unless sooner
terminated, this Option shall terminate in its entirety upon the expiration of
such six-month period.
 
(d) Discharge for Cause. Notwithstanding anything to the contrary herein, this
Option shall terminate in its entirety, regardless of whether the Option is
vested in whole or in part, immediately upon the Optionee’s discharge of
employment for Cause. For purposes of this Section, the term “Cause” shall have
the meaning set forth in existing Employment Agreement with the Company. If no
such Employment Agreement is in effect, then such term shall have the same
meaning as set forth in the last existing employment agreement between Optionee
and the Company or as set forth in the Plan.
 
5. Adjustments and Business Combinations.
 
(a) Adjustments for Events Affecting Stock. In the event of changes in the Stock
of the Company by reason of any stock dividend, spin-off, split-up,
recapitalization, merger, consolidation, business combination or exchange of
shares and the like, the Administrator shall, in its discretion, make
appropriate adjustments to the number, kind, and price of shares covered by this
Option, and shall, in its discretion and without the consent of the Optionee,
make any other adjustments in this Option, including but not limited to reducing
the number of shares subject to the Option or providing or mandating alternative
settlement methods such as settlement of the Option in cash or in shares of
Stock or other securities of the Company or of any other entity, or in any other
matters which relate to the Option as the Administrator shall, in its sole
discretion, determine to be necessary or appropriate.
 
(b) Pooling of Interests Transaction. Notwithstanding anything in the Plan or
this Agreement to the contrary and without the consent of the Optionee, the
Administrator, in its sole discretion, may make any modifications to the Option,
including but not limited to cancellation, forfeiture, surrender, or other
termination of the Option in whole or in part regardless of the vested status of
the Option, in order to facilitate any business combination that is authorized
by the Board to comply with requirements for treatment as a pooling of interests
transaction for accounting purposes under generally accepted accounting
principles.
 
(c) Adjustments for Unusual Events. The Administrator is authorized to make, in
its discretion and without the consent of the Optionee, adjustments in the terms
and conditions of, and the criteria included in, the Option in recognition of
unusual or nonrecurring events affecting
 
 
3

--------------------------------------------------------------------------------

 
 
the Company, or the financial statements of the Company or any Affiliate, or of
changes in applicable laws, regulations, or accounting principles, whenever the
Administrator determines that such adjustments are appropriate to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Option or the Plan.
 
(d) Binding Nature of Adjustments. Adjustments under this Section 5 will be made
by the Administrator, whose determination as to what adjustments, if any, will
be made and the extent thereof will be final, binding, and conclusive. No
fractional shares will be issued pursuant to this Option on account of any such
adjustments.
 
6. Confidential Information. In consideration of the Option granted to the
Optionee pursuant to this Agreement, the Optionee agrees and covenants that,
except as specifically authorized by the Company, the Optionee will keep
confidential any trade secrets or confidential or proprietary information of the
Company which are now or which hereafter may become known to the Optionee as a
result of the Optionee’s employment by the Company, and shall not at any time,
directly or indirectly, disclose any such information to any person, firm,
Company, or other entity, or use the same in any way other than in connection
with the business of the Company, at all times during and after the Optionee’s
employment. The provisions of this Section 6 shall not narrow or otherwise limit
the obligations and responsibilities of the Optionee set forth in any agreement
of similar import entered into between the Optionee and the Company.
 
7. Non-Guarantee of Employment. Nothing in the Plan or this Agreement shall
alter the at-will or other employment, consultant, or director status of the
Optionee, nor be construed as a contract of employment between the Company and
the Optionee, or as a contractual right of Optionee to continue in the employ
of, the Company, or as a limitation of the right of the Company to discharge the
Optionee at any time with or without cause or notice.
 
8. No Rights as a Stockholder. The Optionee shall not have any of the rights of
a stockholder with respect to the shares of Stock that may be issued upon the
exercise of the Option until such shares of Stock have been issued to him or her
upon the due exercise of the Option. No adjustment shall be made for dividends
or distributions or other rights for which the record date is before the date
such certificate or certificates are issued.
 
9. Nonstatutory Nature of the Option. The Optionee acknowledges that, upon
exercise of this Option, the Optionee will recognize taxable income in an amount
equal to the excess of the then Fair Market Value of the shares over the Strike
Price and must comply with the provisions of Section 10 of this Agreement with
respect to any tax withholding obligations that arise as a result of such
exercise.
 
10. Withholding of Taxes. At the time the NSO Option is exercised, in whole or
in part, or at any time thereafter as requested by the Company, the Optionee
hereby authorizes withholding from payroll or any other payment of any kind due
the Optionee and otherwise agrees to make adequate provision for foreign,
federal, state, and local taxes required by law to be withheld, if any, which
arise in connection with the Option. The Company may require the Optionee to
make a cash payment to cover any withholding tax obligation as a condition of
exercise of the Option. If the Optionee does not make such payment when
requested, the Company may refuse to issue any Stock certificate under the Plan
until arrangements satisfactory to the Administrator for such payment have been
made. The Administrator may, in its sole discretion, permit the Optionee to
satisfy, in whole or in part, any withholding tax obligation which may arise in
connection with the Option either by electing to have the Company withhold from
the shares to be issued upon
 
 
4

--------------------------------------------------------------------------------

 
 
exercise that number of shares, or by electing to deliver to the Company
already-owned shares, in either case having a Fair Market Value equal to the
amount necessary to satisfy the statutory minimum withholding amount due.
 
11. The Company’s Rights. The existence of this Option shall not affect in any
way the right or power of the Company or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations, or other changes in
the Company’s capital structure or its business, or any merger or consolidation
of the Company, or any issue of bonds, debentures, preferred, or other stocks
with preference ahead of or convertible into, or otherwise affecting the Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company’s assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
 
12. Optionee. Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed,
as determined by the Administrator, to apply to the estate, personal
representative, or beneficiary to whom this Option may be transferred by will or
by the laws of descent and distribution, the word “Optionee” shall be deemed to
include such person.
 
13. Nontransferability of Option. This Option is nontransferable otherwise than
by will or the laws of descent and distribution and during the lifetime of the
Optionee, the Option may be exercised only by the Optionee or, during the period
the Optionee is under a legal disability, by the Optionee’s guardian or legal
representative. Except as provided above, the Option may not be assigned,
transferred, pledged, hypothecated, or disposed of in any way (whether by
operation of law or otherwise) and shall not be subject to execution,
attachment, or similar process.
 
14. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if
hand-delivered or mailed by certified mail, addressed to the Optionee at the
address contained in the records of the Company, or addressed to the
Administrator, care of the Company for the attention of its Corporate Secretary
at its principal office or, if the receiving party consents in advance,
transmitted and received via telecopy or via such other electronic transmission
mechanism as may be available to the parties.
 
15. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the stock option granted hereunder. Any oral or written
agreements, representations, warranties, written inducements, or other
communications made before the execution of this Agreement with respect to the
stock option granted hereunder shall be void and ineffective for all purposes.
 
16. Amendment. This Agreement may not be modified, except as provided in the
Plan or in a written document signed by each of the parties hereto.
 
17. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan, which is
incorporated herein by reference. Inconsistencies between this Agreement and the
Plan shall be resolved in accordance with the terms of the Plan. In the event of
any ambiguity in this Agreement or any matters as to which this Agreement is
silent, the Plan shall govern. A copy of the Plan is available upon request to
the Administrator.
 
 
5

--------------------------------------------------------------------------------

 
 
18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, other than the conflict of
laws principles thereof. All actions to enforce or interpret this Agreement
shall be brought in an exclusive forum in New Jersey determined by the
Administrator.
 
19. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the date first above written.
 

       
CDKNET.COM, INC.
 
   
   
    By:   /s/   Oleg Logvinov  

--------------------------------------------------------------------------------

Oleg Logvinov, CEO    


The undersigned hereby acknowledges that he/she has carefully read this
Agreement and the Plan and agrees to be bound by all of the provisions set forth
in such documents.
 

    OPTIONEE:       
   
   
      /s/  Kirk Warshaw   

--------------------------------------------------------------------------------

Kirk Warshaw
 
Date: As of June 21, 2005 



6

--------------------------------------------------------------------------------





 
 
EXHIBIT 1
NOTICE OF GRANT OF STOCK OPTIONS
 
 


 

Optionee:  Kirk Warshaw      Grant Date:  June 21, 2005      Number of Shares
Subject    To The Option:  100,000 (NSOs)      Strike Price Per Share:  $0.45   
  Vesting:  Immediate      Expiration Date:  June 30, 2012 

 
 
 
 
 


 


 
 
 
 


 
7

--------------------------------------------------------------------------------

 